—The Grievance Committee for the Tenth Judicial District was authorized to institute a disciplinary proceeding against respondent by order of this court dated February 25, 1985. Respondent has submitted an affidavit, sworn to on July 3, 1985, in which he tenders his resignation as an attorney and counselor-at-law. Respondent was admitted to practice by this court on March 30, 1977.
A copy of the petition containing 25 charges of professional misconduct against respondent was attached to the tender of resignation. Petitioner has withdrawn four of these charges. The charges included six allegations of conversion and misappropriation of client funds; six allegations of neglect of fidu*387ciary duties and obligations in handling clients’ matters, including a conflict of interest; seven allegations of failure to cooperate with Grievance Committees in their respective investigations of complaints; one allegation of making false and misleading representations to the Grievance Committee for the Tenth Judicial District; and one allegation of failure to maintain proper bookkeeping records as required by the rules of this court.
Respondent’s affidavit of resignation indicates that it is freely and voluntarily rendered; that he is not being subject to coercion or duress; and that he is fully aware of the implications of submitting his resignation. Respondent acknowledges in his affidavit of resignation that he could not successfully defend himself on the merits against the remaining 21 charges in the petition.
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors-at-law, effective forthwith. Mollen, P. J., Lazer, Mangano, Thompson and Brown, JJ., concur.